                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RONALD B. GRAY,                                )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )         CV 318-045
                                               )
ANDRIA MAYBERRY; MYA KAY                       )
DOUGLAS; and THE TMG FIRM, LLC,                )
                                               )
              Defendants.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Wheeler Correctional Facility in Alamo, Georgia, is

proceeding pro se and in forma pauperis (“IFP”) in this civil rights case. Because he is

proceeding IFP, Plaintiff’s second amended complaint must be screened to protect potential

defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald,

165 F. App’x 733, 736 (11th Cir. 2006).

I.     SCREENING OF THE SECOND AMENDED COMPLAINT

       A.     BACKGROUND

       Plaintiff names as Defendants (1) Andria Mayberry; (2) Mya Kay Douglas; and (3)

The TMG Firm, LLC (“TMG”). (Doc. no. 12, p. 1.) Taking all of Plaintiff’s factual

allegations as true, as the Court must for purposes of the present screening, the facts are as

follows.

       In April 2017 Defendant TMG published a book titled “Before Empire: Raising
Bryshere ‘Yazz The Greatest’ Gray.” (Id. at 13.) Defendant Mayberry is quoted in the book

as stating facts about Plaintiff she knew were false. (Id.) Also, she disclosed private facts

about Plaintiff. (Id.) Defendant Douglas, the author, quoted the statement of Defendant

Mayberry with knowledge of falsity and a specific intent to harm Plaintiff. (Id.) Defendant

TMG failed to investigate the defamatory speech for truthfulness, failed to supervise

Defendants Mayberry and Douglas, and are liable for the actions of Defendants Mayberry

and Douglas based on the respondeat superior doctrine. (Id.)

       B.     DISCUSSION

              1.      Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (per curiam) (citing Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

                                               2
level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972) (per curiam); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

However, this liberal construction does not mean that the court has a duty to re-write the

complaint. Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

              2.      Federal Subject Matter Jurisdiction

       Because a “federal court is powerless to act beyond its statutory grant of subject

matter jurisdiction, a court must zealously insure that jurisdiction exists over a case, and

should itself raise the question of subject matter jurisdiction at any point in the litigation

where a doubt about jurisdiction arises.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th

Cir. 2001). Federal courts must always dismiss cases upon determining that they lack subject

matter jurisdiction, regardless of the stage of the proceedings. Goodman ex rel. Goodman v.

Sipos, 259 F.3d 1327, 1331 n.6 (11th Cir. 2001). In order to invoke the jurisdiction of the

Court, a plaintiff must properly “allege the jurisdictional facts, according to the nature of the

case.” McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178, 182 (1936).

                                                3
       To have jurisdiction over a case, a district court must have at least one of the three

types of subject-matter jurisdiction: (1) jurisdiction pursuant to a specific statutory grant; (2)

federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a). Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th

Cir. 1997). The party asserting jurisdiction has the burden of establishing their cause lies

within this limited grant of jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994).

       Here, Plaintiff fails to allege a basis for federal subject matter jurisdiction. Plaintiff

merely alleges state law claims for defamation, and there is no basis for federal question

jurisdiction. 28 U.S.C. § 1331. Further, Plaintiff has failed to allege any facts sufficient to

establish federal diversity jurisdiction as he has not specified the states where Defendants

Mayberry and Douglas are residents. 28 U.S.C. § 1332(a). The Court gave Plaintiff two

opportunities to correct this problem, and he has not done so.           (See doc. nos. 9, 11.)

Although Plaintiff does amend his prior pleadings by alleging he was a resident of Georgia

prior to being incarcerated, (doc. no. 12, p. 14), complete diversity cannot be properly

alleged without specifying the residency of citizenship of Defendants Mayberry and Douglas.

Because Plaintiff has failed to plead any facts demonstrating he is entitled to invoke the

jurisdiction of the federal courts, his complaint is subject to dismissal.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s




                                                4
second amended complaint be DISMISSED and this civil action be CLOSED.

      SO REPORTED and RECOMMENDED this 16th day of November, 2018, at

Augusta, Georgia.




                                         5
